Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions 
1. Applicant’s election without traverse of species (free radical transfer agent; thiol; antigen; loaded within; antigen) in the reply filed on 11/8/2022 is acknowledged.
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/8/2022.
Claims 1-5, 7-20 are under consideration.

Information Disclosure Statement
2. The information disclosure statements (IDS) were submitted on 7/30/22; 7/30/22; 7/30/22; 7/30/22; 11/8/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1-5, 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (WO2010017264)(See PTO-892: Notice of References Cited) in view of Bahney et al. (WO2010123938) (See PTO-892: Notice of References Cited).
See claims 1-5, 7-20 as submitted 11/8/2022.
Luo et al. teaches: hydrogel nucleic acid structures using photo-crosslinking (abstract); including: matrices with microgel structure [00111](as recited in claim 1); wherein one or matrices may be hydrogel and plural forms thereof [01112](as recited in claim 1); a plurality of nucleic acid molecules (claim 1); wherein different shapes and/or lengths can result in different pore sizes or provide three dimensional scaffolds for cell culturing or tissue engineering [00135](as recited in claim 1); linking one polymer to another upon exposure to light (photo crosslinking)[00107](reading upon annealing components and forming covalently stabilized scaffold of microgel particles having pores formed between the microgel particles, wherein the pores are substantially devoid of hydrogel); wherein combination constructs matrix, the resulting matrix comprises pores [00191](as recited in claim 1); diameter of about 10 micrometers [00191](as recited in claims 2, 8); microspheres [00151](as recited in claim 7); wherein DNA gels can be made in millimeter size as well as shapes at microscopic scale, including micrometer-sized DNA hydrogel [00411]; photo-crosslinking [0004]; use of light source [00107](as recited in claims 10, 11); use of cysteines [00126] (wherein the instant specification teaches use wherein free thiol group may include cysteine [0027])(as recited in claims 11, 12); wherein matrix includes antigen [00319](as recited in claims 14, 19); wherein antigen can be encapsulated during photo reaction [00424](as recited in claim 16); wherein agents include immunosuppressants [0069](as recited in claim 15); wherein cell may be disposed on a surface of the scaffold [0071](as recited in claim 17); wherein matrix can provide three dimensional scaffold for cell culturing [00135]; wherein matrixes also include copolymers that may be biodegradable or nonbiodegradable, including polymers in which only one degrades, leaving a non-biodegradable framework [00122](as recited in claim 18); administering composition [0029]; including drugs by injection [00333](as recited in claim 20).
Luo et al. does not teach annealing agent (as recited in claims 1, 5); MMP (as recited in claim 4).
Bahney et al. teaches: hydrogel (title); use of NVP as part of chain reaction photopolymerization (p. 13)(it is noted the instant specification teaches NVP as an example of a free radical transfer agent [0027](as recited in claims 1, 5)) as well as use of MMP scaffold (p. 13)(as recited in claim 4).
One of ordinary skill in the art would have been motivated to use agent and gel as taught by Bahney et al. with the system as taught by Luo et al. Luo et al. teaches hydrogels and use of photo-crosslinking to construct matrices, and Bahney et al., which also teaches hydrogels and use of photo-crosslinking to construct matrices, teaches or suggests such an agent for use in such methods as well as such a hydrogel (See MPEP 2144.06: Substituting equivalents known for the same purpose). 
As to claims 3, 9 (as Luo et al. teaches wherein DNA gels can be made in millimeter size as well as shapes at microscopic scale, including micrometer-sized DNA hydrogel [00411]; as well as pore diameters of about 10 micrometers [00191]; microspheres [00151]), and 13, in view of the teachings or suggestion of Luo et al. in view of Bahney et al., such recitations are considered to be those determined by routine optimization to one of ordinary skill in the art absent unexpected results (See MPEP 2144.05: II. ROUTINE OPTIMIZATION: A.Optimization Within Prior Art Conditions or Through Routine Experimentation: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
One of ordinary skill in the art would have had a reasonable expectation of success for using agent and gel as taught by Bahney et al. with the system as taught by Luo et al. There would have been a reasonable expectation of success given the underlying materials (hydrogel scaffolds as taught by Luo et al. and Bahney et al.) and methods (photocrosslinking gels as taught by Luo et al. and Bahney et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4. Claims 1-3, 8, 9, 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 67-96 of copending Application No. 17/935096.
See claims 1-3, 8, 9, 20 as submitted 11/8/2022.
Claims 67-96 of copending Application No. 17/935096 recite a formulation comprising a covalently-stabilized, porous scaffold of microgel particles, wherein the covalently-stabilized, porous scaffold of microgel particles comprises: (a) a plurality of flowable microgel particles, wherein the plurality of flowable microgel particles comprises: (i) a hydrogel polymer, wherein the hydrogel polymer comprises a poly(ethylene glycol) (PEG), a hyaluronic acid, or a combination thereof; (ii) one or more annealing components comprising an acrylate, an a,B- unsaturated carbonyl group, a vinyl sulfone, or a maleimide; and (iii) diameters comprising 5 um to 1000 um; and (b) an annealing agent that, when exposed to the plurality of flowable microgel particles, couples adjacent microgel particles of the plurality of flowable microgel particles together in a covalent annealing reaction at points of physical contact between the adjacent microgel particles to form the covalently-stabilized porous scaffold, wherein the covalently-stabilized porous scaffold comprises pores, wherein the pores comprise a median pore diameter sufficient to integrate cells from tissue therein; pore diameters of 12 µm to 37 µm; method of using such a formulation (which renders the formulation obvious).
Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1-3, 8, 9, 20 and claims 67-96 of copending Application No. 17/935096 both recite a system, comprising: (a) a plurality of microgel particles, wherein at least one microgel particle of the plurality of microgel particles comprises a hydrogel backbone and one or more annealing components; and (b) an annealing agent configured to couple the one or more annealing components of two or more microgel particles of the plurality of microgel particles to form a covalently-stabilized scaffold of microgel particles having pores formed between the microgel particles, wherein the pores are substantially devoid of hydrogel; wherein pore diameter comprises 2 to 10 micrometers; particle diameters of about 50 micrometers.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

5. Claims 4, 5, 7, 10-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 67-96 of copending Application No. 17/935096 as applied to claims 1-3, 8, 9, 20 above and further in view of Luo et al. and Bahney et al. (references cited above).
See claims 4, 5, 7, 10-19 as submitted 9/24/2022.
See the recitations of claims 67-96 of copending Application No. 17/935096 above.
Claims 67-96 of copending Application No. 17/935096 do not recite MMP; free radical transfer agent; spherical shape; light source; thiol; cells; microgel particle non-degradable; microgel particle degradable; antigens; immunosuppressive agent; loaded within microgel.
See the teachings of Luo et al. and Bahney et al. above. 
One of ordinary skill in the art would have been motivated to use components and embodiments as taught by Luo et al. and Bahney et al. with the hydrogel as recited in claims 67-96 of copending Application No. 17/935096. Claims 67-96 of copending Application No. 17/935096 recite covalently stabilized hydrogel formulations comprising annealing components and annealing agent for biomedical applications, and Luo et al. and Bahney et al., which also teach covalently stabilized hydrogel formulations comprising annealing components and annealing agent for biomedical applications, teach components known and used in the art with such hydrogel formulations (See MPEP 2144.06: Substituting equivalents known for the same purpose).
As to claim 13, in view of the teachings or suggestion of claims 67-96 of copending Application No. 17/935096 in view of Luo et al. in view of Bahney et al., such recitations are considered to be those determined by routine optimization to one of ordinary skill in the art absent unexpected results (See MPEP 2144.05: II. ROUTINE OPTIMIZATION: A.Optimization Within Prior Art Conditions or Through Routine Experimentation: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
One of ordinary skill in the art would have had a reasonable expectation of success for using components as taught by Luo et al. and Bahney et al. with the hydrogel as recited in claims 67-96 of copending Application No. 17/935096. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection.

6. Claims 1-5, 7, 8, 9, 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-37 of copending Application No. 16/071252. 
See claims 1-5, 7, 8, 9, 20 as submitted 11/8/2022.
Claims 29-37 of copending Application No. 16/071252 recite a composition comprising: microgel particles, wherein at least one microgel particle of the microgel particles comprises: a core comprising one or more hydrogel polymer components and one or more crosslinker components, wherein the core is substantially spherical in shape; and one or more annealing components coupled thereto and exposed on a surface of the core, wherein the one or more annealing components are configured to couple together when exposed to an annealing agent to form a covalently-stabilized scaffold comprising pores that are substantially void of the hydrogel polymer and crosslinker components, wherein the composition is a slurry prior to being exposed to the annealing agent; pore less than 35 micrometers; diameters about 5 to 1000 micrometers; MMP; free radical transfer agent.
Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1-5, 7, 8, 9, 20 and claims 29-37 of copending Application No. 16/071252 both recite a system, comprising: (a) a plurality of microgel particles, wherein at least one microgel particle of the plurality of microgel particles comprises a hydrogel backbone and one or more annealing components; and (b) an annealing agent configured to couple the one or more annealing components of two or more microgel particles of the plurality of microgel particles to form a covalently-stabilized scaffold of microgel particles having pores formed between the microgel particles, wherein the pores are substantially devoid of hydrogel; MMP; free radical transfer agent; spherical; wherein pore diameter comprises 2 to 10 micrometers; particle diameters of about 50 micrometers.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

7. Claims 10-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-37 of copending Application No. 16/071252 as applied to claims 1-5, 7, 8, 9, 20 above and further in view of Luo et al. and Bahney et al. (references cited above).
See claims 10-19 as submitted 9/24/2022.
See the recitations of claims 29-37 of copending Application No. 16/071252 above.
Claims 29-37 of copending Application No. 16/071252 do not recite light source; thiol; cells; microgel particle non-degradable; microgel particle degradable; antigens; immunosuppressive agent; loaded within microgel.
See the teachings of Luo et al. and Bahney et al. above. 
One of ordinary skill in the art would have been motivated to use components and embodiments as taught by Luo et al. and Bahney et al. with the hydrogel as recited claims 29-37 of copending Application No. 16/071252. Claims 29-37 of copending Application No. 16/071252  recite covalently stabilized hydrogel formulations comprising annealing components and annealing agent, and Luo et al. and Bahney et al., which also teach covalently stabilized hydrogel formulations comprising annealing components and annealing agent, teach components known and used in the art with such hydrogel formulations (See MPEP 2144.06: Substituting equivalents known for the same purpose).
As to claim 13, in view of the teachings or suggestion of claims 29-37 of copending Application No. 16/071252 in view of Luo et al. in view of Bahney et al., such recitations are considered to be those determined by routine optimization to one of ordinary skill in the art absent unexpected results (See MPEP 2144.05: II. ROUTINE OPTIMIZATION: A.Optimization Within Prior Art Conditions or Through Routine Experimentation: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
One of ordinary skill in the art would have had a reasonable expectation of success for using components as taught by Luo et al. and Bahney et al. with the hydrogel as recited in claims 29-37 of copending Application No. 16/071252. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection.

Conclusion
8. It is noted that the instant application is a divisional application of co-pending application 16/077985.  
9. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648